DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment filed 12/28/2021 has been entered and fully considered. Claims 1-20 are pending. Claims 21-62 are cancelled. Claims 11-20 are withdrawn. Claims 1, 3, 4 and 7 are amended. 

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. 
Applicant argues that Campion is directed to a fibrous blanket, formed with a uniform density throughout. Campion specifically states that the blanket has a uniform or substantially uniform density. There is no pressure provided to any aqueous dispersion of a substantially homogeneous mixture of a thermoplastic material and reinforcing fibers deposited on a forming support element. The plates of Campion that are used to mold the blanket are used to apply pressure to an already formed solid blanket. Thus, Campion molds an already formed blanket to a molded part, but does not apply pressure to any disposed dispersion to arrive at a porous web. 
Campion does disclose a substantially uniform density. However, “substantially” uniform also includes not uniform along with width of the panel. Moreover, “substantially” uniform includes not uniform. As noted in the rejection, the web is applied to the mold surfaces with a variable basis weight, with parts of the panel having a thicker region than others. The air that supplies the composition to the mold surface is necessarily applying pressure to the areas that are being built up to provide a greater weight of material in parts of the panel. Since this material forms the structure shown in figure 4 of Campion, this represents the claimed porous web.  The claim requires two pressure sequences. The first being providing a pressure to form the web, which the air pressure does. This web is then compressed, according to the claim. The plates perform the claimed compression, as seen in figure 5 of Campion. Thus, the claim does not require compression of a disposed dispersion. There appears to be a pressure step prior to the compression step. 
Applicant argues that Campion does not disclose an aqueous dispersion of a substantially homogeneous mixture of a thermoplastic material and reinforcing fibers onto a forming support element. What is proffered by the Office as a web in Fig. 19 is not a porous web, of variable weight basis, that includes a thermoplastic material and reinforcing fibers from an aqueous dispersion. Only glass fibers are shown in figure 19 of Campion as being formed in an air stream. The air formation of glass fibers is a very different process than forming an aqueous dispersion of thermoplastic material and reinforcing fibers. 
In paragraph [0053] of Campion, it is disclosed that 158 supplies a binder to the fibers. Thus, the air formation includes the fibers and binders. Moreover, water is sprayed onto the fibrous mass. Thus, the dispersion is also aqueous. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 requires deposition of an aqueous dispersion. The instant specification does not explicitly disclose an aqueous dispersion, nor is water mentioned as being part of the dispersion. Therefore, the amendments to claim 1 include new matter. 
Claims 2-10 are rejected for depending from claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
_________________________________________________________________
Claims 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAMPION et al. (US 2003/0224145) in view of PARK et al. (US 2017/0050408).
With respect to claim 1, CAMPION et al. discloses a panel for a motor vehicle (Paragraph [0041]) comprising a core material and facing material (Paragraph [0004]). The core is formed by directing air from air nozzle assemblies into a fiber containing gas stream so that a web is made having a predetermined thickness and weight profile (e.g., variable basis weight) (Figures 19 and 1-3; Paragraphs [0052]-[0059]). The dispersion of air, binder, water, and fibers (e.g., aqueous dispersion) are disposed onto a forming support element, 178 (Paragraphs [0051] and [0053]). The air from the air nozzles which provides the thickness of the web is implicitly air pressure that is applied selectively (e.g., less than an entire surface of the forming support element). 
Specifically, the directed air to build up the thicker areas of fiber (Figures 1-3) represents air pressure that is only applied to said thicker areas to build up said thickness. The increased thickness in different areas of the web represents the variable weight basis formed in this step. Moreover, as seen in figure 19, the air in area 180 passes through the web. Thus, the web is implicitly porous. 
CAMPION et al. then compresses the porous web between heated molding surfaces, 102 and 104, to compress the porous web to substantially a uniform thickness (Paragraphs [0038]; Figures 4-6). 
As the web is being compressed to substantially a uniform thickness, the press, 102, is only in contact with the thicker areas of the web (e.g., compressing at different areas of the web) prior to coming into contact with the thinner areas, 32 (Figures 4 and 5) to create the uniform thickness (Figure 6). Thus, immediately prior to the upper press, 102, contacting the surface 32, the press is only compressing at different areas of the web to provide a variable density across the web, while also providing a substantially uniform thickness. 
CAMPION et al. also cures or sets (e.g., drying the compressed web) the binder in the web (Paragraphs [0032], [0035], [0038], [0042], [0046], [0049]). 
The final panel includes high density sections and low density sections while having a substantially uniform thickness (Figure 6; Paragraph [0037). 
CAMPION et al. discloses that the core material is initially provided as a mixture of thermoplastic binder and the fibers in the air stream (Paragraphs [0032]) but does not explicitly disclose that the dispersion is homogeneous. PARK et al. discloses that the thermoplastic material and fibers are mixed for a time to ensure a homogeneous mixture of the materials (Paragraph [0060]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to ensure that the binder, fiber, air mixture of CAMPION et al. is homogeneous, as taught by PARK et al. so that the properties, such as density, can be uniform at the time of forming the porous web. 
With respect to claim 2, CAMPION et al. discloses a suction box, 180, that draws air (e.g., providing a negative pressure) to an underside of the forming support element comprising the disposed dispersion (Paragraph [0054]; Figure 19). 
With respect to claim 3, CAMPION et al. discloses a suction box, 180, that draws air (e.g., providing a negative pressure) to an underside of the forming support element comprising the disposed dispersion (Paragraph [0054]; Figure 19). The vacuum does not appear to be restricted to any particular portion of the disposed dispersion. Thus, the vacuum is applied to the central area of the forming support element. Moreover, CAMPION et al. discloses that the central area of the dispersion has more dispersion (e.g., higher bases weight) than at the edges (Figures 2, 3 and 10). 
With respect to claim 4, CAMPION et al. discloses a suction box, 180, that draws air (e.g., providing a negative pressure) to an underside of the forming support element comprising the disposed dispersion (Paragraph [0054]; Figure 19). The vacuum does not appear to be restricted to any particular portion of the disposed dispersion. Thus, the vacuum is applied to the edge area of the forming support element. Moreover, CAMPION et al. discloses that an edge of the dispersion has more dispersion (e.g., higher bases weight) than at the central areas  (Figures 14-17). 
With respect to claims 5 and 6, CAMPION et al. discloses that the core is faced with sheets (Paragraph [0004] and [0035]). CAMPION et al. does not explicitly disclose that the facing sheets (e.g., first and second skins) are applied prior to compressing the porous web. PARK et al. discloses that the skins are applied to each side of the core (Paragraph [0061]). The panels are formed by forming each individual layer prior to joining and then pressure is applied to couple the layers together (Paragraph [0062). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to apply the first and second skins of CAMPION et al. to the core layer and then compress the skins to the core, as taught by PARK et al. so that the skins can be attached to the core. Moreover, by coupling the skins during the compressing step of claim 1, the total number of pressure steps is reduced by forming the web having a substantially uniform thickness and coupling the skins at the same time. 
With respect to claim 7, CAMPION et al. also cures or sets (e.g., drying the compressed web) the binder in the web (Paragraphs [0032], [0035], [0038], [0042], [0046], [0049]). 
The final panel includes high density sections and low density sections while having a substantially uniform thickness (Figure 6; Paragraph [0037). 

With respect to claim 10, CAMPION et al. does not explicitly require the use of an adhesive to couple the skins to the core. Thus, the scope of CAMPION et al. includes not using an adhesive to couple the skins to the core. 




___________________________________________________________________________
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAMPION et al. (US 2003/0224145) in view of PARK et al. (US 2017/0050408) as applied to claims 1-7 and 10 above, and further in view of CHAPLIN et al. (US 4,409,274).
With respect to claims 8 and 9, modified CAMPION et al. discloses scrims as part of the skins (Paragraphs [0006] and [0050]). Modified CAMPION et al. does not explicitly disclose that the scrim is water repellant. CHAPLIN et al. discloses a composite panel (Abstract). Each layer of the panel is formed of fibers and thermosetting resins so that a completely water repellant panel is formed with maximum strength (Column 7, lines 25-35). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to form the layers of modified CAMPION et al., such as the scrim layers, skin  layers and possibly the core layer, of materials such as synthetic fibers and thermosetting resins, as taught by CHAPLIN et al. so that the panels has water repellant properties. Thus, ingress and retention of water can be prevented. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745